United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3138
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Harold Antonio Robinson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                              Submitted: April 5, 2013
                                Filed: April 8, 2013
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Harold Robinson appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to a firearms charge. His counsel has moved to

         1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting that the district court abused its discretion in declining to sentence
Robinson to a prison term below the advisory Guidelines range.

       Upon careful review, this court concludes that the district court did not abuse
its discretion in sentencing Robinson. See United States v. Feemster, 572 F.3d 455,
460-62 (8th Cir. 2009) (en banc) (describing appellate review of sentencing
decisions). This court independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), and found no nonfrivolous issues for appeal. Counsel’s motion
to withdraw is granted, and the judgment of the district court is affirmed.
                        ______________________________




                                         -2-